Case 1:19-cv-03372-AMD-RML Document 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 09/21/20 Page 1 of 2 PagelD #: 244

 

YEHUDA HERSKOVIC,
Plaintiff,
-against-
VERIZON WIRELESS.

Defendant.

Case No.: 1:2019-cv-03372

DEFENDANT CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS’ STATUS UPDATE
RE ARBITRATION

Case Removed: June 6, 2019
Compelled to Arb.: March 6, 2020

 

 

On March 6, 2020, this Court granted the Motion to Compel Arbitration (Doc. 13—

Motion) brought by Defendant Cellco Partnership d/b/a Verizon Wireless, erroneously sued as

“Verizon Wireless” (“Defendant”) and stayed this action (Doc. 29—Order).

As of the date of this filing, Plaintiff Yehuda Herskovic (“Plaintiff”) has not yet initiated

an arbitration. In June, 2020, Plaintiff indicated to Counsel for Defendant that he planned to

initiate arbitration; however, as of the date of this filing, Plaintiff has not yet done so.

Dated: New York, New York
September 21, 2020

Respectfully submitted,

Deawl. Pilarella

Dean L. Pillarella, Esq. (5707724)
McGIVNEY, KLUGER, CLARK &
INTOCCIA, P.C.

Attorneys for Defendant

CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, INCORRECTLY SUED AS
“VERIZON WIRELESS”

80 Broad Street, 23rd Floor

New York, NY 10004

212.509.3456
dpillarella@mkcilaw.us.com

£N0980996-1}
Case 1:19-cv-03372-AMD-RML Document 32 Filed 09/21/20 Page 2 of 2 PagelD #: 245

To: Yehuda Herskovic
Plaintiff Pro Se
303 Marcy Ave.
Brooklyn, NY 11211

(N0980996-1} 2
